Citation Nr: 1545034	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-10 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for migraine headaches.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied, in pertinent part, a compensable evaluation for migraine headaches.  

The Board notes that the Veteran filed a February 2009 statement requesting a higher evaluation for her migraine headaches.  As this statement was filed within one year of the December 2008 rating decision that granted service connection and assigned an initial noncompensable evaluation for migraine headaches, the Board instead construes this statement as a timely filed notice of disagreement.  38 U.S.C.A. § 7105(b) (West 2014).  Accordingly, the Board has characterized the issue as an initial evaluation claim as reflected on the title page.

In addition, the Board notes that two issues were addressed in the Statement of the Case issued in February 2011; however, in her VA Form 9, the Veteran limited her appeal to the issue identified above.  As such, the issue of entitlement to an evaluation in excess of 10 percent for anemia is not before the Board.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's migraine headaches more nearly approximate characteristic prostrating attacks occurring on average once a month over the last several months.


CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's claims for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in October 2008 and September 2009.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.	 Higher Initial Evaluation

The Veteran contends that her current evaluation for her migraine headaches does not adequately represent her level of impairment.  She asserts that she experiences three to four headaches a month with associated symptoms of nausea and photophobia.  She described her headaches as debilitating and requiring her to at times miss work and needing to lie down in the dark for relief.  She manages her pain with medication.  See March 2009 statement and February 2011 VA Form 9.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Veteran's migraine headaches have been currently evaluated as noncompensable under 38 C.F.R. § 4.124a, Diagnostic 8100 effective October 1, 2008.  

Under Diagnostic Code 8100, migraines are evaluated as follows: a zero percent rating is assigned with less frequent attacks; a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Neither the rating criteria, nor the Court, have defined "prostrating."  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

The Veteran underwent a pre-discharge VA examination in October 2008.  The Veteran reported having headaches with associated symptoms of nausea and sensitivity to light and sound.  The headaches occurred on average two times a month and lasted for eight hours.  When the headaches occurred, she said she was able to go to work, but she required medication.  She treated her headaches with Motrin.  The Veteran described how her headaches at times caused her to vomit and that she needed to lie down in a dark room and sleep it off.  Upon objective evaluation, the VA examiner found that the Veteran had grossly intact cranial nerves.  The VA examiner diagnosed the Veteran with migraine headaches.

An October 2008 private treatment record documents that the Veteran complained of occasional migraines occurring once a week, which were controlled with over-the-counter medication and did not interfere with her ability to work.  She reported associated symptoms of photophobia, but no aura or visual changes.  The Veteran's private treating physician found that the Veteran had common migraines in a typical pattern that improved with medication.

The Veteran was afforded another VA examination in September 2009.  The Veteran reported having occasional headaches which sometimes required her to lie down.  She continued to report sensitivity to light.  She took medication for relief which was effective in resolving her symptoms within an hour if taken at the onset of the headache.  No incapacitating episodes within the last 12 months were noted.  The VA examiner diagnosed the Veteran with migraine headaches controlled by medication.

Based on a careful review of all of the evidence, the Board finds that resolving all reasonable doubt in favor of the Veteran, the Veteran's migraine headaches more nearly approximate characteristic prostrating attacks occurring on average once a month over the last several months.  The Board finds that the Veteran had consistently reported having at times severe and debilitating headaches which caused her to vomit and required that she lie down in the dark for relief.  She had also indicated that her headaches were so severe at times that she had to miss work.  The Board finds that the Veteran's credible lay testimony reflect that these headaches were prostrating.  Furthermore, the Veteran stated that she experienced headaches approximately three to four times a month.  Based on the Veteran's competent and credible testimony regarding the frequency and severity of her headaches, the Board finds that she warrants a 30 percent evaluation for her migraine headaches.  

However, the Board finds that the Veteran's migraine headaches do not warrant a 50 percent evaluation, because the evidence does not demonstrate that her headaches were productive of severe economic inadaptability.  Although at times the Veteran missed work due to her headaches, an October 2008 treating physician found that they were also adequately controlled and did not to interfere with her ability to perform her duties.  Indeed, at her most recent September 2009 VA examination, the Veteran's headaches were found not to have caused any incapacitating episodes within the past 12 months and did not impede her usual occupation or activities of daily living.  Therefore, the Board finds that the Veteran's headaches are no more than 30 percent disabling. 

The Board also finds that the evidence of record does not support the assignment of a staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson, 12 Vet. App. at 126-127.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's migraine headaches were more or less severe during the appeal period than is otherwise discussed above.

The Board has considered whether the Veteran's migraine headaches present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected migraine headaches are manifested by symptoms of headache pain, nausea, and sensitivity to light and sound with occasional disruptions to work attendance.  Under Diagnostic Code 8100, these symptoms and their resulting effects are fully contemplated by the rating criteria.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe her disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  



ORDER

Entitlement to a 30 percent initial evaluation for migraine headaches is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


